DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Previous Office Action Vacated 
2.	The previous office action has been vacated due to an omitted 112 (b)  rejection, please respond to the instant action below. 

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a “vehicle detector” recited in claim 1, “monitoring system” recited in claim 1, an “adaptation system” recited in claim 1, “a warning system” recited in claim 1, “an engagement safety system” recited in claim 10, “a descent safety system” recited in claim 11, “a release system” recited in claim 12.  

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted 

The “vehicle detector” is being structurally interpreted as requiring  a camera [as described on page 9 line 5 of the specification of the instant application] or an equivalents thereof. 

The “monitoring system” is being structurally interpreted as requiring  an adaptation system that is configured for adjusting boundaries of a safety zone; a warning system configured for providing a warning signal and/or control signal in response to a person and/or object provided with a transponder entering and/or being in the safety zone; an engagement safety system for monitoring correct engagement of the carrier to a vehicle when lifting the vehicle; a descent safety system for monitoring a safe descent of the carrier; the monitoring system being part of the controller and monitors a safety zone via sensors  [as described on page 3 line 18-page 4 line 5,  page 4 lines 19-36, page 5 lines 3-11, page 8 lines 19-20 and page 9 lines 3-8 of the specification of the instant application], or an equivalents thereof. 

The “adaptation system” is being structurally interpreted as requiring  a controller (the adaptation system is part of the monitoring system, which is part of the controller) which responds to a height measurement of the carrier and can adjust boundaries of a safety zone [as described on page 3 line 18-19 and lines 

The “warning system” is being structurally interpreted as requiring  a controller (the warning system is part of the monitoring system, which is part of the controller) which is capable of sending a warning or control signal [as described on page 3 line 18-19 and page 4 line 19-28 of the specification of the instant application] or an equivalents thereof. 

The “engagement safety system” is being structurally interpreted as requiring  a controller (the engagement safety system is part of the monitoring system, which is part of the controller) and a camera or other sensing device for monitoring correct engagement of a carrier with a vehicle when lifting the vehicle [as described on page 4 line 29-36 of the specification of the instant application] or an equivalents thereof. 


The “descent safety system” is being structurally interpreted as requiring  a controller (the descent safety system is part of the monitoring system, which is part of the controller) for monitoring the descent of a carrier [as described on page 5 lines 3-7 and page 9 lines 6-8 of the specification of the instant application] or an equivalents thereof. 

“release system” is being structurally interpreted as requiring a controller which is controlled in cooperation with the monitoring system and can perform locking and unlocking operations  [as described on page 5 line 15-23 and page 11 line 24-26 of the specification of the instant application] or an equivalents thereof. 


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Objections
6.	Claims 1, 14, 16-19 and 22 are objected to because of the following informalities: 
A)	 Applicant recites “the frame, carrier and the drive” in claim 1 line 10. It appears as if applicant intended to recite “the frame, the carrier and the drive” in order to provide proper antecedent basis. 

B) 	Applicant recites “such a warning signal or control signal” in claim 1 line 20. It appears as if the recited limitation lacks proper antecedent basis and applicant is intending to refer to the “warning signal or control signal” previously recited in claim 1 line 19. It appears as if this should be corrected to recite “after the warning signal or the control signal”, or similar language. 
C)   Applicant recites “wherein each set is configured” in claim 14 line 2.  It appears as if applicant intended to recite “wherein each of the sets are” or similar language. 
D)   Applicant recites “determining the location and height” in claim 16.  It appears as if this should be corrected to recite “determining a location and height” in order to provide proper antecedent basis. 
E) 	Applicant recites “the step” in claim 17-19 and 22.  It appears as if this should be corrected to recite “a step”, in order to provide proper antecedent basis.  Also, claim 16 should be corrected to recite “steps of”, or similar language. 


Appropriate correction is required.






Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 1-3, 7, 10-19, and 22-25  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
     A)  Applicant has amended claim 1 to recites “the controller dynamically defines safety zones that are not pre-defined and each safety zone has a different geometric shape”. From a review of the specification, there appears to be no disclosure of the newly added limitation of being “not pre-defined”. The newly recited limitation is therefore considered new matter not supported by the original disclosure as filed.  In addition, the newly recited limitation of being  “not In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) (“[the] specification, having described the whole, necessarily described the part remaining.”). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff ’d mem., 738 F.2d 453 (Fed. Cir. 1984). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Note that a lack of literal basis in the specification for a negative limitation may not be sufficient to establish a prima facie case for lack of descriptive support. Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993).

   B)     Applicant has added new claim 25 which recites “the controller is not limited to using hard targets to define safety zone”.  From a review of the specification, there appears to be no disclosure of the newly added limitation.  The newly recited limitation is therefore considered new matter not supported by the original disclosure as filed.  In addition, the newly recited limitation of being  “not limited to using hard targets to define safety zones” appears to be a negative limitations. Any negative limitation or exclusionary proviso must have basis in the original disclosure.  If alternative elements are positively recited in the In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) (“[the] specification, having described the whole, necessarily described the part remaining.”). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff ’d mem., 738 F.2d 453 (Fed. Cir. 1984). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Note that a lack of literal basis in the specification for a negative limitation may not be sufficient to establish a prima facie case for lack of descriptive support. Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993).
    C)   Claims 2-3, 7, 10-19, and 22-25  are rejected as a result of being dependent on a rejected claim.  











9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 1-3, 7, 10-19, and 22-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A)   Applicant recites “adjusting the boundaries” in claim 1 line 12 , “boundaries” in claim 18 line 2, and “the boundaries” in claim 23 line 2.  It is unclear whether applicant is intending to refer back to the “boundary surface” recited in claim 1 line 9, or whether the recited limitation lacks proper antecedent basis and applicant is intending to recite a new limitation of having a plurality of “boundaries”. It appears as if applicant may be intending to refer back to the boundary surface and intending to define a plurality of the boundary surfaces. 
  
B)   Applicant recites “the step of monitoring the safety zone with the monitoring system to define a working zone and a non-working zone”. It is unclear whether the recited limitation lacks proper antecedent basis and applicant is intending to refer to the “working zone” and “non-working zone” previously a step of monitoring the safety zone with the monitoring system to define the working zone and the non-working zone”, or similar language.  

C)    Applicant recites “the step of generating a warning signal or control signal” in claim 22.  It is unclear whether the recited limitation lacks proper antecedent basis and applicant is intending to refer to the “warning signal or control signal” previously recited in claim 1 line 19, or whether applicant is intending to claim a plurality of warning or control signals. Also, “the step of generating” lacks proper antecedent basis since “a step of generating” was never previously recited.  It appears as if this should be corrected to recite “a step of generating the warning signal or the control signal”, or similar language. 

 D)   Applicant recites “the lifting device or height of the carrier” in claim 19 line 3.  It is unclear which “lifting device” applicant is intending to refer to. Specifically, it is unclear whether applicant is intending to refer to the “one or more lifting devices” recited in claim 1 line 1 or whether applicant is intending to refer to one of the lifting devices of the “set of lifting devices” recited in claim 19 line 1. In addition, it appears as if applicant may have intended to recite “the height of the carrier” in claim 19 line 3. 
 E)   Claims 2-3, 7, 10-19, and 22-25 are rejected as a result of being dependent on a rejected claim. 


11.	Regarding to claims 1-3, 7, 10-19, and 22-25,  the patentability can not be determined at this time in view of the above 112(a) rejection. 



Response to Arguments
12.	Applicant’s arguments with respect to claim(s) 1-3, 7, 10-19, and 22-25,  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner has added a new grounds of rejection under 112 (b), the instant application is therefore made Non-Final.  
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number is (571)270-5949.  The examiner can normally be reached on Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIRVANA DEONAUTH/Examiner, Art Unit 3726